CeFiALD
      c. MANN                   Aunxmu    n,,T-n




    HonorableCharleyLockhart
    State Treasurer
    Austin, Texas

    Dear   Sir:                      Attention:   ‘4r.   H. Morris Stevens

                                     O$i&n No. O-1052
                                     Re: Constructionof SeneteBill No. 24
                                         by the 46th Legislature,the same
                                         beidg ox mmMsient to Artlalc@I@,
                                         Reviscd~CivilStatutes.

   We are in receiptof your letterof Juxe 27,:,1939, whereinyou request
    our opinion in responseto two puestioxs,the firstbeingwhether the
    tax leviedby Senate Bill No. 24, by the 46th Legislature,being ln
   ~memiment'toArticle7047e,ReviaedCivil Statutes,appliesto renewals
    of lustrumextsexecutedand filed prior to the effectivedate of the
    orQ@al~Artlcle 7047c,RevisedCivil Statutes,such date belhg October
    30, 1936, and the second of such qq#&qns being whether leixs trkeu
    by FederalBuildingend Ioa.n'A$sociations umg be,xecordedwithoutbeing
    stamped.

    After providingfor the levy of a'tax of ten cents on eech $lOC~OCor
  ~ fraction thereof over the first $200.00 &I all notes and obligetioa
    securedby variouslienswhich are filed.or'rccorded    In the offioe of
    the county clerk,said act provides:

           “After‘the effectivedate of tJiisAct, except as hereinafter
           provided;no such instrumentshall be filed or recordedby
           any CountyClerk In this State until there has been affjxed
           to such instrumentstamps in accordance  with the provisions
           of this section;providimgfurtherthat should the instrument
           filed ia the office of the CountyClerk be securityof an
           obligationthat has propertypledged44 securityia a State
           or Statesother than Taxes, the tax shall be besed upon
           the reasonsblecash valizeof 411 propertypledgedIn
           Texas in the proportionthat said propertyin Texas
           bears to the tote1 value of the propertysecuringthe
           obligation;ind, provldiagfurtherthat, except as to
           rezmmls or extensionsof aocrued,interest,  the
           provisionsof this sectionshall not apply to instrumenta
           given in renewalor extensionsof Instrumentstheretofore
           stampedunder the provisionsof this Act or the one
HonorableChar&y Lockhart,Page #2 O-1052



    amendedhereby,and shall not apply to instrum&z given
    in the refundingof existingbonds or obligationswhere
    the precedinginstrumentof securityMS stampedin
    accordancewith this Act or the one amendedhereby; . . ..”

It is noted thst SenateBill Iyo.~
                                24 say4 that exceptas provided
in such act no such instrumentshall be filed withoutbeing
stamped in accordsncewith the provisionof the Aot. Exceptionsare
mede 4s to renewalsof instrumentstheretoforestampedunder the
provisicnaof said SenateBill No. 24 or thedoneamendedthereby.
However,no exceptionis.made 4s to renewalsor extensionsof
instruments which has been recordedwithoutbeing stamped. Our
affirmativeanswerfollowsto your first,question.

Since we are not preparedto answeryour secondquestionat this time
and in view of your need of the lbove~ opinion,YC are availing
ourselvesof your suggestionthat you make another. requestfor
our opinionin responseto the secondquestion. Pertainingto
the secondquestionwe wish that you would write the county clerkwho
has suggestedthis questionand get him to sdvft fully the character
of the institutional “FederalBuildingand Loan AssocietionsWand
also requesthim to lacertsinthe basis upon which such concernsc~lmim
the exemption.

                                         Yours vary truly

                                  ATToRNm GEmRAriOF,TExAs

                                  s/. Glenn R. Lewis




                                   By
                                        Glenn Ii.Lewis
                                            &mist-ant



APFROVED mm   5,   1939
s/U. F. Moore
By W. F. Moore (Signed)
FIRST ASSISTANTATIORNEXGEXE7AL